Citation Nr: 0627780	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-10 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
back strain.

2.  Entitlement to service connection for back strain.
  
3.  Entitlement to service connection for a right shoulder 
condition.

4.  Entitlement to service connection for a right knee 
condition as secondary to patellofemoral syndrome of the left 
knee.

5.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, rated as 20 percent disabling 
effective February 3, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The appellant had active service from September 1988 to 
December 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In February 
2006, the appellant was afforded a hearing before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1998, the Board 
denied the appellant's claim of entitlement to service 
connection for a low back disability.   

2.  The evidence received since the Board's May 1998 
decision, which was not previously of record, and which is 
neither cumulative nor redundant of other evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and, thus, raises a reasonable possibility of 
substantiating the claim.   

3.  The appellant has a back disability that is related to 
service.  

4.  The appellant does not have a current right shoulder 
disability.  

5.  The appellant's right knee disability is related to 
disability of the left knee.

6.  The appellant's left knee disability is manifested by a 
range of motion of 13 degrees to 120 degrees, with repetitive 
motion of the left knee decreasing flexion to 110 degrees, 
mainly on the basis of pain; it is not productive of 
recurrent subluxation or lateral instability, or of 
ankylosis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's May 1998 decision; thus the claim of entitlement to 
service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

2.  A back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  The appellant's right knee disability is proximately due 
to or the result of his service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005). 

5.  The criteria for a rating in excess of 20 percent for 
disability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; 
Part 4, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In May 1998, the Board denied the veteran's claim for 
entitlement to service connection for a low back disability 
as not related to service.  The decision is final.  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 2002).  

The veteran filed to reopen this claim in November 2001 and 
in August 2002 the RO denied the issue, finding that new and 
material evidence had not been presented.  The veteran 
appealed this decision.  The Board must now consider the 
threshold question of whether new and material evidence has 
been submitted to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 
  
Under § 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance of the claim in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  Therefore, in this case, the Board 
must determine if new and material evidence has been 
submitted since the May 1998 Board decision.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Again, the Board concluded that the appellant's back 
disability was not related to service.    

The evidence submitted since the May 1998 Board decision 
includes a March 2005 VA spine examination report in which 
the examiner stated that it was his opinion that "it is as 
likely as not that [the appellant's] current back condition 
is related to the fall he sustained during service."  

This evidence is new in that it was not before the Board at 
the time of the May 1998 decision.  The evidence is material 
in that it relates the appellant's back disability to 
service, the basis upon which the claim was denied in May 
1998.  Thus, the evidence submitted since the Board's May 
1998 decision relates to an unestablished fact necessary to 
substantiate the claim and, so raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
evidence constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the previously denied claim is 
reopened.  

				II.  Service Connection 

The appellant is claiming entitlement to service connection 
for a back disability, a right shoulder disability, and a 
right knee disability secondary to the service-connected left 
knee disability.  

					A.  Back

The service medical records include an April 1990 report 
noting back problems.  The assessment was lumbar strain.  As 
for the post-service medical evidence, the most recent 
medical evidence of record, the March 2005 VA spine 
examination report diagnosed degenerative 
"spondyloarthritis" of the lumbar spine, degenerative disc 
disease of the lumbar spine, and degenerative sacroiliac 
joint arthritis, left side.  Additionally, as mentioned 
above, the examiner stated that it was as likely as not that 
his current back condition was related to the fall he 
sustained during service.  It is acknowledged that it was 
reported in a June 1995 report from Dr. George L. Richards 
that the appellant reported injuring his lower dorsal spine 
in an automobile accident two years prior.  In this regard, a 
December 1996 VA examination report also noted that the 
appellant was involved in an automobile accident 1993.  That 
report diagnosed T10-T11 degenerative disc disease, not 
service-connected.  It is emphasized that the examiner stated 
in the March 2005 VA examination report that he had 
"selectively reviewed" the appellant's claims folder.  
While not specifically mentioning the June 1995 report from 
Dr. Richards or the December 1996 VA examination report, the 
Board cannot say, as the claims folder was available to him, 
that such evidence was not considered.  Moreover, it does not 
appear that either Dr. Richards or the examiner who conducted 
the December 1996 VA examination report had the appellant's 
claims folder available for review.    

As such, the Board finds that the evidence raises a 
reasonable doubt as to the cause of the appellant's currently 
diagnosed back disability.  See 38 U.S.C.A. § 5107(b).  
Accordingly, in view of the evidence of record, the Board 
thus resolves all reasonable doubt in the appellant's favor, 
and finds that service connection for a back disability is 
warranted.    
           
				     B.  Right Shoulder
		
The service medical records include an August 8, 1989 report 
noting that the chief complaint was pinched nerve in the 
shoulder and current pain in the posterior forearm.  The 
appellant reported having run into a wall with his right 
shoulder the previous Saturday.  There was mild tenderness to 
palpation over the right trapezius, but there was full range 
of motion of the right shoulder, elbow, and wrist, and muscle 
strength was maintained throughout.  

As for the post-service medical evidence, a September 2003 VA 
pain clinic follow-up note stated that the appellant 
complained of right shoulder pain.  The assessment was 
shoulder pain.  It was indicated that right shoulder X-rays 
would be obtained, a review of the claims folder does not 
reflect that such was ever conducted.  

Based on the foregoing, the preponderance of the evidence is 
against the appellant's claim.  The Board emphasizes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (appeal 
dismissed in part, and vacated and remanded in part sub nom 
in Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001)).  The veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.  Accordingly, the veteran's claim must be denied.  
  
The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 

In reaching this decision the doctrine of reasonable doubt 
has also been considered, however, as the preponderance of 
the evidence is against the appellant's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					C.  Right Knee

The appellant has claimed entitlement to service connection 
for a right knee condition as secondary to patellofemoral 
syndrome of the left knee.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non-service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

The claims folder includes a February 2003 VA joints 
examination report in which the examiner stated that there 
was tender patellofemoral syndrome of the right knee.  The 
diagnosis rendered was "bilateral chondromalacia of 
patella."  In an addendum to the report, dated February 18, 
the examiner stated that it was his opinion that the 
appellant's right knee condition was secondary to his left 
knee patellofemoral syndrome.  

The addendum to the February 2003 VA joints examination 
report does contain a competent medical opinion stating that 
there is a nexus between the appellant's service-connected 
left knee condition and his right knee condition.  There is 
no competent, countervailing medical opinion of record to 
refute this opinion.  Therefore, based on the foregoing, and 
resolving all doubt in the veteran's favor, the claim is 
granted.  
  
				III.  Increased Rating 

At the outset, it is emphasized that it was clarified at the 
February 2006 hearing that the appellant was not arguing the 
10 percent rating for his left knee, but only arguing the 20 
percent rating awarded effective February 3, 2005 was not 
sufficient.  

The appellant was afforded a VA joints examination on 
February 3, 2005, the report of which noted that the 
appellant complained of continuous pain in the left knee, 
rated as 8/10, with flare-ups that drive the pain to 10/10.  
It was stated that the flare-ups occurred on a daily basis 
and that he had additional limitation of activities during 
the flare-ups.  It was also noted that the appellant reported 
noticing weakness, stiffness, daily swelling, occasional 
increased heat, and redness.  Additionally, it was also noted 
that there were frequent episodes of giving away of the left 
knee, and that it locked at least once per week.  It was 
noted that the appellant was wearing an elastic knee brace.  
Upon examination, there was slight wasting of the left thigh; 
it was 1cm smaller than the right thigh.  There was mild 
crepitus of the left patellofemoral joint and he was tender 
to palpation at the medial and lateral aspect of the patella.  
Range of motion was stated to be -13 degrees of extension to 
120 degrees of flexion.  The examiner clarified that this 
meant that the appellant lacked the last 13 degrees of 
extension and that 0 degrees was full extension.  There was 
no instability of the knee in either medial or lateral 
collateral ligaments or anterior or posterior cruciate, and 
there was a negative Lachman test and negative drawer test.  
There was slightly increased heat and swelling of the left 
knee.  There was negative patellar ballottement.  Compression 
of the patella at the femoral condyle was very tender.  
McMurray test was negative.  The diagnosis was osteoarthritis 
of the patellofemoral joint with chondromalacia of the 
patella.  It was also stated that it was evident that 
repetitive motions of the left knee would further decrease 
the range of motion of the left knee by 10 degrees, bringing 
range of motion to 110 degrees.  The examiner stated that 
this was mainly on the basis of pain; he stated that there 
was no evidence that it would have any effect on 
fatigability, endurance, or weakness.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.  If a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  
         
The standardized description of range of motion of the knee 
is provided in Plate II under 38 C.F.R. § 4.71.  The normal 
range of knee motion is from 0 degrees of extension to 140 
degrees of flexion.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2005).

DC 5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  In 
VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability.  Specifically, for a knee 
disability rated under DC 5257 (not based on limitation of 
motion) to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).   

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.     

Under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension), both currently codified at 38 
C.F.R. § 4.71a, a 0 percent rating is warranted when flexion 
is limited to 60 degrees and extension is limited to 5 
degrees.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees and extension is limited to 10 degrees.  
A 20 percent rating is warranted when flexion is limited to 
30 degrees and extension is limited to 15 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees and extension is limited to 20 degrees.  Also, 
separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004).  

Patellofemoral syndrome of the left knee is rated as 20 
percent disabling under Diagnostic Code (DC) 5261, effective 
February 3, 2005.  

The preponderance of the evidence is against the appellant's 
claim.  A rating in excess of 20 percent is not warranted 
under DC 5261 as, in order to warrant a 30 percent rating, 
extension must be limited to 20 degrees.  It was reported in 
the February 2005 VA examination report that extension was 
limited to 13 degrees.  Nor is a separate rating warranted 
for limitation of flexion of the left knee under DC 5260, as 
it was reported in the February 2005 VA examination report 
that the left knee had flexion to 120 degrees.     

The objective evidence does not show that the veteran's left 
knee condition has limitation of extension warranting an 
evaluation in excess of 20 percent even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  Nor is a separate rating 
warranted under DC 5260 with such consideration, as the 
examiner in the February 2005 VA examination report stated 
that repetitive motion of the left knee decreased flexion of 
the left knee to 110 degrees.

Furthermore, despite the appellant's reported frequent 
episodes of giving away and locking of the left knee, it was 
stated in the report that there was no instability of the 
left knee.  Nor was it reported that there was recurrent 
subluxation of the left knee.  As such the requirements for a 
compensable rating under DC 5257 are not met.  See 38 C.F.R. 
§ 4.31.

Finally, under 38 C.F.R. § 4.71a, DC 5258, a 20 percent 
disability evaluation is granted for cartilage, semilunar, 
dislocated, with frequent episodes of "locking" pain, and 
effusion into the joint.  This is the only rating listed for 
this diagnostic code.  Here, there is no evidence of 
dislocated semilunar cartilage of the veteran's right knee.  
Therefore, consideration under this diagnostic code would be 
inappropriate.  Additionally, there is no evidence of 
ankylosis of the right knee.  Therefore, a rating under DC 
5256 would be inappropriate.  
            
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

					   IV.  VCAA       

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, January 2002, April 2003, and 
January 2005 VCAA letters informed the appellant of what the 
evidence needed to show in order to establish entitlement to 
service connection.  The April 2003 letter also informed the 
appellant of what the evidence needed to show in order to 
establish entitlement to service connection on a secondary 
basis, as did an October 2004 letter.  The April 2003 letter 
also stated that, to establish entitlement to an increased 
rating, the appellant needed to provide medical evidence that 
supported a higher rating.  The January 2002, April 2003, and 
October 2004 letters also informed the appellant of VA's duty 
to assist him in obtaining evidence for his claims.       
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the January 2005 VCAA letter 
specifically requested that the appellant send to VA any 
evidence in his possession that pertained to his claims.        

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the most 
recent VCAA letter was sent to the appellant the claim was 
readjudicated by the AOJ in the April 2005 SSOC.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability, is 
reopened.  

Service connection for a back disability is granted.  (Prior 
to assigning a disability evaluation and effective date for 
the award, the RO should provide appropriate notice as 
required by the Court in the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).

Service connection for a right shoulder disability is denied.  

Service connection for a right knee disability is granted.  
(Prior to assigning a disability evaluation and effective 
date for the award, the RO should provide appropriate notice 
as required by the Court in the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).

An increased rating for left knee patellofemoral syndrome is 
denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


